Title: From John Adams to Hezekiah Niles, 3 January 1817
From: Adams, John
To: Niles, Hezekiah



Sir,
Quincy January 3rd 1817

I thank you for your letter of 23rd Decbr. & your Register, which is the first I have ever seen. I have an ardent curiosity to know, who you suspect to be your “Anonymous Correspondent.” I am intuitively certain it cannot be Governor Johnson, Secretary Thompson or President Jefferson.
Of all the speeches made in Congress from 1774 to 1777 inclusive of both years; not one sentence remains except a few periods of Dr Witherspoon printed in his works. The illustrious Samuel Adams, certainly never delivered an Oration on the first of August, 1776.
In the Vatican there is a picture of the Creation by Raphael. A man in represented, darting into Chaos, and buffeting its heterogeneous Elements with his fists, and kicking the “Molecules Organiques,” its “primordial Corpus cules” into the sublime and beautiful order of the universe.
My papers are an infinitessimal Miniature of Raphael’s Chef’ d’ouvre. But I have neither Clerk Secretary or Amanuensis to leap in, and my eyes, are too blind, & my hands too paralytick to jump in myself.
Numa buried his papers, and ordered them to be concealed for 500 years. At the expiration of that served the Senate ordered them to be burned, as dangerous to religion, that is to say, to the religion of the Phenecians, Persians, Egyptians, Indians & Scythians, converted by the Greeks into pretty, elegant, and laughable fables. It is a serious question, whether I ought to bury my papers, or burn them. You would not publish them & if you should, they would ruin the sale of your register.
There are two gentlemen in Boston, William Smith Shaw, Superintendant of the Atheneum and William Tudor Esqre Editor of the North American Review, who are engaged, in the same general pursuit with you. They would probably be pleased with your Correspondence. The former has the most complete collection that exists, and yet very imperfect. In plain English, and in few words Mr Niles, I consider the true Victory of the American revolution & of the establishment of our present Constitution as lost forever. And nothing but misrepresentations or partial accounts of it, ever well be recovered.
I am Sir with thanks for your Communication / your very humble Servant
John Adams.
PS I have not the honour to be brother to the late Governor Samuel Adams. The nearest relation between us, was that of second Cousins. his Great Grand Father and mine was the same person, Joseph Adams, Senior of his place; his Grand Father & mine were Brothers; his father & mine, first Cousins
JA.
